Case 2:19-cv-00319-GZS Document 10 Filed 10/28/19 Page 1 of 1         PageID #: 24



                          UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE




    JOSEPH B. RIVERS           )
    Plaintiff,                 )
                               )
    v.                         ) Civil No. 2:19-cv-00319-GZS
                               )
    CUMBERLAND COUNTY SHERIFF, )
    et al                      )
    Defendants,                )




                                   JUDGMENT


            In accordance with the Order Affirming the Recommended Decision of the

      Magistrate Judge issued on October 28, 2019 by U.S. District Judge George Z.

      Singal, JUDGMENT of dismissal is hereby entered.



                                             CHRISTA K. BERRY
                                             CLERK



                                      By:    /s/ Lindsey Caron
                                             Deputy Clerk


Dated: October 28, 2019
